DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (US 9559836) in view of Wu et al. (US 10256968).
	As to claim 1, Hata’s figure 1 shows a clock and data recovery circuit, comprising: a phase detector (11), detecting a phase difference between a data signal and a clock signal; a digital loop filter (10), coupled to the phase detector; and a phase interpolator (12), coupled to the phase detector and the digital loop filter and configured for generating the clock signal according to an output of the digital loop filter.  Figure 1 fails to show the detail of accumulators (24 and 26).  However, Wu et al.’s figure 2C shows a similar loop filter 250 that comprise precise accumulator [(268, 270) or 288].  Therefore, it would have been obvious to one having ordinary skill in the art to use Wu et al.’s accumulator or loop filter for Hata’s accumulators or loop filter for the purpose of providing more precise recovered data/clock signal.  Thus, the modified Hata’s figure 1 further shows that the digital loop filter is configured to automatically operate according to a default value (initial set value in Wu’s register 270 or 
As to claim 2, the modified Hata’s figure 1 shows that the default value is not provided by the phase detector.
As to claim 3, the modified Hata’s figure 1 shows the default value is independent of the phase difference.
As to claim 4, the modified Hata’s figure 1 shows that the digital loop filter comprises: at least one amplifier (22 and/or 23), coupled to an output terminal of the phase detector; and at least one accumulator (the modified 24 and/or 26), coupled to an output terminal of the at least one amplifier 
As to claim 5, the modified Hata’s figure 1 shows that the at least one amplifier comprises a first amplifier (22 or Wu’s 264) and a second amplifier (23 or Wu’s 266), the at least one accumulator comprising a first accumulator (24 or Wu’s 268 and 270) and a second accumulator (26 or Wu’s 288), an input terminal of the first amplifier and an input terminal of the second amplifier are coupled to the output terminal of the phase detector, and an input terminal of the first accumulator is coupled to an output terminal of the second amplifier, an input terminal of the second accumulator is coupled to an output terminal of the first amplifier and an output terminal of the first accumulator, and an output terminal of the second accumulator is coupled to the phase interpolator.
As to claim 6, the modified Hata’s figure 1 shows that the default value is burned in the first accumulator.
As to claim 7, it is seen as an obvious design preference to select a non-zero integer for the initial value stored in Wu’s register(s) for the purpose of achieving optimum desired operation.    

Claims 8-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20160308539) in view of  Hata (US 9559836) in view of Wu et al. (US 10256968).
As to claim 8, Chen et al.’s figures shows a memory storage device, comprising: a connection interface unit, configured for coupling to a host system; a rewritable non-volatile memory module; a memory control circuit unit, coupled to the connection interface unit and the rewritable non-volatile memory module; and a clock and data recovery circuit, disposed in at least one of the connection interface unit and the memory control circuit unit (¶0010).  The figures fail to show the detail of the 
Claims 9-23 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
It has been held that “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experiment, MPEP 2144.05.  Since one skilled in the art would be able to set different initial values within the range of possible values in order to arrive at the best value by simple experimentation.  Selecting an initial value such that it drives the clock signal away from a detection dead zone if a phase of the clock signal is in the detection zone is seen as an obvious design preference to ensure optimum performance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/Primary Examiner, Art Unit 2842